Citation Nr: 0012601	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  95-16 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to an increase in the 30 percent evaluation 
currently assigned for the service-connected right 
shoulder disability.  

2. Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected perirectal 
abscess and fistula.  

3. Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected right great 
toe disability.  

4. Entitlement to an increase in the 10 percent evaluation 
currently assigned for the service-connected left great 
toe disability.  

5. Entitlement to an increased (compensable) evaluation for 
the service-connected chondromalacia of the left knee.  

6. Entitlement to an increased (compensable) evaluation for 
the service-connected chondromalacia of the right knee.  

7. Entitlement to an increased (compensable) evaluation for 
the service-connected hemorrhoids.  

8. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from March 1974 to May 1988.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating decision.  
A personal hearing before the RO was held in November 1995.  

By rating action in May 1996, the RO granted an increased 
rating to 10 percent for the veteran's service-connected 
right shoulder disability (then described as bursitis), 
effective from November 11, 1993, and confirmed the denial of 
the remaining issues as shown on the first page of this 
document.  A subsequent rating action in April 1997 granted a 
temporary total disability rating for convalescence following 
surgery under the provisions of 38 C.F.R. § 4.30 from 
November 29, 1995 through December 31, 1995; assigned a 30 
percent rating effective from January 1, 1996; assigned a 
temporary total rating for convalescence from January 31, 
1997, and assigned a 30 percent rating from April 1, 1998.  
The RO also denied entitlement to a total disability rating 
based on individual unemployability.  This later issue was 
subsequently perfected on appeal.  

In May 1998, the Board denied service connection for Grave's 
Disease and an increased rating for service-connected 
supraventricular tachycardia, granted service connection for 
diabetes mellitus, and remanded the remaining issues.  

In June 1998, the RO assigned a 20 percent evaluation for the 
service-connected diabetes mellitus, effective from November 
30, 1993, the date of receipt of the claim.  The veteran and 
his representative were notified of this decision and did not 
express dissatisfaction with the rating assigned.  

(The issues of increased ratings for the service-connected 
right shoulder disability, right and left knee disabilities, 
increased ratings for right and left great toe disabilities 
on an extra schedular basis, and a total rating based on 
individual unemployability will be addressed in the remand 
portion of this document.)  


FINDINGS OF FACT

1.  The veteran's claims for ratings in excess of that 
currently assigned for perirectal abscess and fistula, right 
and left great toe disabilities and hemorrhoids are 
plausible, and all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.  

2.  Current residuals of the veteran's perirectal abscess and 
fistula are not so severe as to require that the veteran wear 
a pad, and there are no involuntary bowel movements.  

3.  The veteran's right great toe disability is manifested by 
complaints of pain with fusion of the first 
metatarsophalangeal joint, and no functional impairment.  

4.  The veteran's left great toe disability is manifested by 
complaints of pain, crepitus, and tenderness to palpation 
over the first metatarsophalangeal joint with good range of 
motion and no functional impairment.  

5.  The veteran's two small hemorrhoids are not more than 
moderate.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for perirectal abscess and fistula are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.114, Part 4, 
including Diagnostic Code 7335 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for post operative right great toe disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Part 4, including Diagnostic Code 5280 (1999).  

3.  The criteria for an evaluation in excess of 10 percent 
for post operative left great toe disability are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Part 
4, including Diagnostic Code 5280 (1999).  

4.  A compensable rating for hemorrhoids is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.114, 
Part 4, including Diagnostic Code 7336 (1999).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

By rating action in December 1988, service connection was 
established, in part, for perirectal abscess and fistula, 
rated 10 percent disabling; residuals of surgery to the left 
great toe (excised bunion) and right great toe (fusion of the 
metatarsophalangeal joint), each rated 10 percent disabling, 
and hemorrhoids, rated noncompensable, based on evidence of 
treatment in service and medical evidence of residual 
disability when examined by VA shortly after discharge from 
service.  

When examined by VA in September 1988, the veteran reported 
that he was doing well since the foot surgeries in service, 
and that he ambulated well with medial heel wedges in both 
shoes.  The veteran also reported a history of perirectal 
abscess and fistula formations with incision and drainage.  
(VA progress notes in August 1988 showed treatment for 
drainage of perirectal abscess and indicated that he was 
scheduled for additional surgery later that month.)  

On VA orthopedic examination in September 1988, there was a 
4-centimeter (cm) scar over the dorsal aspect of the 
metatarsophalangeal joint on the right and a 3-cm scar on the 
left.  There was no range of motion in the right great toe, 
and 20 degrees of active motion in the left great toe at the 
metatarsophalangeal joint.  The diagnoses included status 
post fusion of the right metatarsophalangeal joint, and 
status post bunionectomy of the left great toe.  

In November 1993, the veteran asserted that his service-
connected disabilities had worsened and requested an 
examination.  

VA progress notes from January 1992 to February 1997 show 
treatment for various medical problems, primarily related to 
the veteran's diabetes mellitus and cardiovascular disorder.  
The records show no complaints, treatment, or abnormal 
findings referable to the veteran's hemorrhoids or perirectal 
abscess and fistula.  

At a personal hearing at the RO in November 1995, the veteran 
testified that he could not wear hard shoes because of his 
bilateral great toe disabilities.  The veteran testified that 
he generally wore soft shoes, such as sneakers or soft 
leather shoes, and that he didn't have too much of a problem 
except for some pain when walking.  (T p. 7)  The veteran 
also reported that he had an occasional stinging sensation 
during bowel movements, but that he hadn't had any 
significant problems or excruciating pain since the 
perirectal abscess surgery several years earlier.  (T p. 8)  
He further testified that his symptoms were worse when his 
Graves disease was active, and that he used Preparation H 
during the flare-ups.  (T p. 10)  

On VA orthopedic examination in June 1998, the veteran 
complained of pain in both great toes, particularly when 
walking up and down stairs.  On examination of the feet, 
there was fusion of the right metatarsophalangeal joint.  
Range of motion of the left metatarsophalangeal joint was 
from 0 to 30 degrees with moderate crepitus.  The distal 
interphalangeal joint of the bilateral feet went from 0 to 30 
degrees with crepitus and pain to palpation of the joints.  
There was good alignment of the feet overall, and normal 
range of motion in the mid and hind foot, bilaterally.  X-ray 
studies showed degenerative changes in the left and right 
metatarsophalangeal joints with fusion on the right side and 
decreased joint space on the left.  The impression included 
bilateral foot pain with fusion on the right side and 
cheilectomy on the left metatarsophalangeal joint with pain 
on walking.  The examiner opined that the veteran's bilateral 
great toe disability was mild to moderate.  

On VA rectum and anus examination in August 1998, the 
examiner indicated that he had reviewed the claims file in 
conjunction with the examination.  The examiner noted a 
history of hemorrhoids in service without surgical 
intervention, and anal fistula repair by VA in 1988.  The 
veteran reported that his problems with the fistula had 
resolved, and that he never had any problems with sphincter 
control, fecal leakage, or involuntary bowel movements.  The 
veteran also denied any bleeding of his hemorrhoids in the 
previous two months.  The veteran reported that he had 
periodic, mild bleeding which varied depending on when he had 
hard stools, but could not estimate the frequency.  On 
examination, there was no evidence of fecal leakage.  The 
rectum and anus appeared to have normal size lumen and normal 
muscle tone.  There was no sign of anemia, and no fissures 
were present.  There were two hemorrhoids at 12:00 at the 
dorsum, measuring .5 by 1 cm.  They were not thrombosed, and 
there was no evidence of active bleeding.  A small dimple 
measuring 1 mm was noted at 12:00, above the anal area.  No 
fistula track was present and no discharge was noted.  The 
impressions included hemorrhoids, currently well controlled 
with no evidence of thrombosis, and history of anal fistula 
repair, currently resolved.  

A VA examination for joints was conducted in August 1998.  At 
that time, the veteran complained of constant pain in his 
feet, which was aggravated by walking.  The veteran reported 
that nothing helped relieve his symptoms, but that he took 
Tylenol and Motrin.  On examination, range of active motion 
in his lower extremities was within normal limits.  Sensation 
was intact to pinprick and light touch over the lower 
extremity dermatomes.  Muscle strength was 5/5 in the lower 
extremities, and deep tendon reflexes were present and equal.  
There was pain on palpation of the first metatarsophalangeal 
joint of both feet, but no evidence of edema or erythema.  
The veteran's gait was completely normal and he did not use 
any assistive devices to ambulate.  There were no other focal 
neuromuscular deficits.  The examiner noted that x-ray 
studies had been taken.  The examiner indicated that the 
reports would be reviewed when received and that an addendum 
would be forwarded once completed.  The clinical diagnoses 
included pain in both feet.  

In an addendum report in February 1999, the examiner 
indicated that x-ray studies showed osteoarthritic changes 
involving the fist metatarsal joints of both feet.  The 
examiner commented that he had reviewed the claims file.  The 
examiner indicated that active range of motion in both great 
toes was within normal limits.  In response to the Board's 
remand instructions, the examiner indicated, in essence, that 
the veteran's great toes did not exhibit weakened movement, 
excess fatigability, or incoordination, and that pain did not 
limit functional ability during flare-ups or when used 
repeatedly over time.  

Copies of VA progress notes associated with the claims file 
in December 1998 show treatment for various problems from 
1988 to 1998.  These records do not show any complaints, 
treatment, or abnormalities referable to the veteran's 
perirectal abscess and fistula, or hemorrhoids.  

Copies of various records from the South Carolina Vocational 
Rehabilitation Department were received in December 1998.  
These include VA and private medical records and a Social 
Security decision awarding disability benefits from December 
1992.  The medical records show treatment for various 
problems from 1988 to 1998.  The records do not reflect any 
specific treatment or abnormalities referable to the 
veteran's perirectal abscess and fistula or hemorrhoids.  

Increased Ratings - In General

The Court has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In this case, the veteran has asserted that his service-
connected abscess and fistula, right and left great toe 
disabilities, and hemorrhoids are more severe than currently 
evaluated.  Therefore, he has established a well-grounded 
claim.  The Board is satisfied that all relevant facts have 
been properly developed.  The veteran has undergone VA 
examinations, private and VA treatment records, including 
records from the Social Security Administration have been 
obtained, and the veteran and his wife have provided 
testimony at a personal hearing at the RO in November 1995.  
The record is complete and the Board finds that there is no 
further duty to assist the veteran in the development of this 
claim as mandated by 38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Separate diagnostic codes identify the various disabilities.  
In addition, the VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history, and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect claimants 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable the VA to make a more 
precise evaluation of the level of the disability and of any 
changes in the condition.  Schafrath, 1 Vet. App. at 594.  38 
C.F.R. § 4.7 provides that where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  Under 38 C.F.R. 
§ 4.20, "[w]hen an unlisted condition is encountered it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  Conjectural analogies will be avoided, as will 
the use of analogous ratings for conditions of doubtful 
diagnosis, or for those not fully supported by clinical and 
laboratory findings."  

Analysis
Perirectal Abscess and Fistula

The veteran is currently assigned a 10 percent evaluation 
under Diagnostic Code (DC) 7335 for his service-connected 
perirectal abscess and fistula.  That code directs that a 
rating is to be assigned based on impairment of sphincter 
control under DC 7332 which provides as follows:  

Rectum and anus, impairment of sphincter control:
  Complete loss of sphincter 
control.............................................  100
  Extensive leakage and fairly frequent involuntary bowel
    
movements........................................................
.....................   60
  Occasional involuntary bowel movements, necessitating 
    wearing of 
pad....................................................................
......   30
  Constant slight, or occasional moderate 
leakage.........................   10
  Healed or slight, without 
leakage...............................................    0

When examined by VA in August 1998, the veteran reported that 
he had no residual problems from the anal fistula since the 
surgery in 1988.  The veteran denied any problems with 
sphincter control or any difficulty with fecal leakage or 
involuntary bowel movements.  On examination at that time, 
the examiner found no evidence of fecal leakage and no 
fissures were present.  The veteran's rectum and anus 
appeared to have normal size lumen, and muscle tone was 
normal.  The examiner concluded that the veteran's anal 
fistula repair had resolved, and that there were no current 
residuals.  In the absence of evidence that the veteran has 
occasional involuntary bowel movements necessitating the 
wearing of a pad, the Board finds that a rating in excess of 
10 percent is not warranted.

Right & Left Great Toe Disabilities

The veteran is currently assigned individual ratings of 10 
percent each for his service-connected right and left great 
toe disabilities under DC 5280 which provides as follows:  

5280  Hallux valgus, unilateral:
  Operated with resection of metatarsal 
head.........................  10
  Severe, if equivalent to amputation of great 
toe..................  10


5171  Toe, great, amputation of:
  With removal of metatarsal head                                         
30
  Without metatarsal involvement                                          
10

After review of the evidentiary record, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the right and left toe disabilities.  
The evidence shows that his bilateral toe disability is 
manifested primarily by subjective complaints of pain.  The 
June 1998 VA examination confirmed that the veteran has some 
tenderness and crepitus in the big toes of each foot.  
However, there was good range of motion in both toes at the 
interphalangeal joint; the right toe was fused only at the 
metatarsal joint.  At that time, the examiner opined that the 
residual impairment of the veteran's bilateral toe disability 
was mild to moderate.  A similar opinion was offered by a VA 
physician in February 1999.  Based on the findings from an 
August 1998 VA examination, the physician opined that there 
was no functional impairment in either great toe due to pain, 
during flare ups, or on repeated use.  Accordingly, the 
rating assigned each great toe is in keeping with the 
disability picture.  Disability analogous to amputation of 
the great toe with removal of the metatarsal head is not 
present.

It is recognized that the veteran has arthritis of the first 
metatarsophalangeal joint, bilaterally.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(DC 5200 etc.).  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion but with X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent rating will be assigned.  With X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint group, a 10 percent rating will be assigned.  Note (1): 
The 20 percent and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. Part 4, DC 5003.  There is 
no code provision relating to limitation of motion of the 
great toes.  This code provision would not result in a rating 
in excess of that currently assigned the toe disabilities. 

Hemorrhoids

The veteran's hemorrhoids are rated as noncompensable under 
DC 7336, which provides as follows:  

Hemorrhoids, external or internal:  
  With persistent bleeding and with secondary anemia, or with 
fissures......... 20
  Large or thrombotic, irreducible, with excessive redundant
     tissue, evidencing frequent 
recurrences..................................................
.... 10
  Mild or 
moderate.....................................................
......................................   0

The veteran testified at a personal hearing in November 1995 
that he had an occasional flare-up which he treated with 
over-the-counter medications.  When examined by VA in August 
1998, the veteran also reported that he had occasional 
bleeding when he had hard stools, but could not offer any 
estimate as to the frequency of the bleeding.  He denied any 
bleeding in the past two months.  On examination, there were 
two hemorrhoids which were described as small and not 
thrombosed.  There was no evidence of anemia or any excessive 
redundant tissue.  The diagnoses included hemorrhoids, which 
the examiner indicated were well controlled with no evidence 
of thrombosis.  

While the veteran believes that he is entitled to a 
compensable rating for his service-connected hemorrhoids, in 
the absence of any clinical findings showing large or 
thrombotic, irreducible hemorrhoids with excessive redundant 
tissue or frequent recurrences, a compensable rating is not 
warranted.  



ORDER

An increased rating for the veteran's service-connected 
perirectal abscess and fistula is denied.  

A compensable rating for hemorrhoids is denied.  

Entitlement to a rating in excess of 10 percent for post 
operative right great toe disability is denied.

Entitlement to a rating in excess of 10 percent for post 
operative left great toe disability is denied.


REMAND

As noted above, the Board remanded the appeal to the RO in 
May 1998, in part, for an examination to determine whether 
the veteran had any functional impairment in his right 
shoulder, and right and left knees due to pain under the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, and to consider the 
holding of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
DeLuca.  The Board specifically requested that the examiner 
express the degree of any functional impairment found in 
terms of the degree of additional range-of-motion loss or 
ankylosis due to any pain on use, incoordination, weakness, 
fatigability, or pain during flare-ups.  DeLuca.  

In DeLuca, the Court held that the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45, when evaluating a service-connected 
disability involving a joint.  Thus, because the Codes used 
to rate the veteran's right shoulder are cast, in large 
measure, in terms of limitation of motion, any additional 
function loss due to pain on use, incoordination, weakness, 
fatigability, or during flare-ups must be expressed in terms 
of the degree of additional range-of-motion loss or 
ankylosis.  DeLuca.  The Court also held that the examiner 
should be asked to determine whether the joint exhibits 
weakened movement, excess fatigability, or incoordination.  
If feasible, these determinations were to be expressed in 
terms of additional range of motion loss due to any pain, 
weakened movement, excess fatigability, or incoordination.  

Although the veteran was examined by VA in August 1998, the 
examiner did not provide sufficiently detailed information to 
determine the degree of functional loss in the right shoulder 
or either knee as required by 38 C.F.R. § 4.40.  In February 
1999, the examiner indicated that the veteran's right 
shoulder exhibited weakened movement and decreased strength, 
and opined that pain could significantly limit functional use 
during flare-ups or with repeated use.  However, the examiner 
did not express the degree of functional loss in terms of 
additional range of motion loss as requested.  Furthermore, 
the examiner did not offer any opinion concerning the 
veteran's knees.  Therefore, the Board finds that the VA 
examinations were inadequate and that further development is 
necessary.  

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that it's holding in that case was precedent, to be 
followed in all cases presently in remand status.  Id.  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (1999).  Where, as here, the 
record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

Finally, the Board stresses that although the VA has a duty 
to assist the veteran with the development of the evidence in 
connection with his claim, the duty to assist is not always a 
one-way street.  38 U.S.C.A. § 5107(a) (West 1991); Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Federal regulations 
provide, in pertinent part, as follows:  

§ 3.655  Failure to report for Department 
of Veterans Affairs examination. 

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied. 

38 C.F.R. § 3.655(a), (b) (1999).  

Although further delay is regrettable, the veteran must be 
afforded another VA examination which fully complies with the 
Board instructions below.  To ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
his claim, the case is REMANDED to the RO for the following 
development:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his 
service-connected right shoulder and 
bilateral knee disabilities since 1998.  
Based on his response, the RO should 
attempt to obtain copies of all such 
records from the identified treatment 
sources, not already obtained, as well as 
any VA clinical records, and associate 
them with the claims folder.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his right shoulder 
and bilateral knee disabilities.  The 
claims folder and a copy of this REMAND 
must be made available to the examiner 
for review.  All indicated tests and 
studies should be accomplished, and the 
clinical findings should be reported in 
detail.  The examiner should provide the 
answers/findings indicated below to each 
question or instruction posed.  The 
answers should be proceeded with the 
Roman numeral corresponding to the Roman 
numeral of the question or instruction.  
No instruction/question should be left 
unanswered.  If the examiner finds that 
it is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.  The findings 
should be typed or otherwise recorded in 
a legible manner for review purposes.  

The orthopedic examiner should determine 
as follows:  

I. The examiner should report the 
degrees of range of motion of the 
right shoulder and both knees.  For 
VA purposes, normal flexion of the 
knee is to 140 degrees, and normal 
extension is to 0 degrees.  Normal 
shoulder flexion and abduction is to 
180 degrees and normal internal and 
external shoulder rotation is to 90 
degrees.  38 C.F.R. § 4.71, Plate I 
(1999).  Also, tests for stability 
in each knee should be accomplished, 
and any instability should be 
classified as mild, moderate, or 
severe.  If instability is 
identified, the examiner should 
offer an opinion as to whether it is 
at least as likely as not that the 
instability is a manifestation of 
the service connected knee 
disabilities.  

II.  The examiner should indicate 
whether there is recurrent 
dislocation of the shoulder and 
whether any such episodes are 
frequent or infrequent.  If there is 
dislocation, it should be noted 
whether there is guarding of all arm 
movements or guarding of movement 
only at shoulder level.  

III.  The examiner should be asked 
to determine whether the right 
shoulder and right and left knees 
exhibit weakened movement, excess 
fatigability, or incoordination; 
and, if feasible, express these 
determinations in terms of the 
degree of additional range of motion 
loss due to any weakened movement, 
excess fatigability, or 
incoordination under 38 C.F.R. 
§ 4.45.  If any determination cannot 
feasibly be made, it should be so 
indicated.  

IV.  The examiner should also 
express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the 
right shoulder or either knee is 
used repeatedly over a period of 
time.  This determination must, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups under 38 C.F.R. 
§ 4.40.  If the examiner is unable 
to make such a determination, it 
should be so indicated on the 
record.  

The neurologic examination should 
evaluate the extent and severity of the 
veteran's right shoulder disability and 
determine if there is any nerve 
involvement.  If so, the nerve involved, 
all manifestations and the degree of 
severity thereof should be indicated.  
The examiner should note whether the 
surgical scar is superficial, tender, and 
painful on objective demonstration, 
poorly nourished, or affects function.  
It should also be noted whether there are 
repeated ulcerations of the scar.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the RO should determine if all medical 
findings necessary to rate the veteran's 
service-connected right shoulder, and 
right and left knee disabilities have 
been provided by the examiners and 
whether the examiners have responded to 
all questions posed.  If the reports do 
not include adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

4.  After the requested development has 
been completed, the RO should again 
review the veteran's claims, to include 
consideration of the claim for a total 
rating based on individual 
unemployability.   If it is found that 
the veteran has instability in either 
knee which is attributed to the service-
connected chondromalacia, the RO should 
consider the General Counsel Opinion in 
which it was determined that a claimant 
who has knee arthritis and instability 
may be rated separately under DC's 5003 
and 5257.  See VAOPGCPREC 23-97.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which should include, if 
appropriate, citation to § 3.655, and 
given the opportunity to respond thereto.  
If the veteran fails to appear for any 
examination, the letter(s) notifying him 
of the date and place of the examination 
should be included in the claims folder.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


